DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VIII, Fig 14, in the reply filed on March 15, 2022, is acknowledged.
Claims 4-22, 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.
Claims 1-3, 23, and 26 are under consideration in the current action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taves (US 20190083349) (priority to 2017) in view of Greissing (US 3771518).
With respect to claim 1, Taves discloses A device for treating neck dysfunction in a neck of a patient (Fig 4, [0014], restoring motion to the upper spine), said device comprising: a platform for supporting a head of said patient while said patient is in a supine, prone or side-lying position (Fig 1, platform is cushion 1 for supporting a head, user shown in supine in Fig 4).
Taves is silent a bearing mounted on said platform, said bearing permitting motion of said platform along a line of motion.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
With respect to claim 2, Taves/Greissing discloses The device according to claim 1, wherein said bearing comprises a plurality of wheels mounted on said platform (Greissing Fig 12, wheels 224/222 are examples of bearings, wheels 224/222 mounted on the bottom surface of platform 22), said wheels rotating about respective axes oriented transversely to said line of motion of said platform (Greissing Fig 12, wheels 222/224 allow for movement along said line of motion, thus they are rotating about an axis oriented transversely to this line).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
With respect to claim 3, Taves/Greissing discloses The device according to claim 1, further comprising a track (Greissing Fig 12, track 226), said bearing interfacing with said track (Greissing Fig 12, col 8 ln 5-25, bearings 224/222 move along and interface with track 226), said track constraining said line of motion of said platform to linear motion (Greissing Fig 12, col 8 ln 5-25, bearings 224/222 move along  on either side of track 226 and are constrained by the track and wheel design to move in linear motion).

With respect to claim 23, Taves/Greissing discloses The device according to claim 3, wherein said track comprises a beam (Greissing Fig 12, track 226 is a bar and thus a beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Taves/Greissing as applied to claim 1 above, and further in view of Harrell (US 6007568).
With respect to claim 26, Taves/Greissing discloses The device according to claim 1, further comprising: a frame (Taves Fig 1, frame 10)(Greissing Fig 12. Frame 14); and first. . . biasing [element] (Greissing Fig 12, first biasing element 228), said biasing [element] connecting said platform to said frame (Greissing Fig 12, biasing element 228 connected to platform 22 at 230 and the frame 14), said biasing [element] providing resistance to motion along said line of motion of said platform (Greissing col 8 ln 15-30, spring returns platform to original position, thus when platform is pulled the spring is tensioned and would have some level of resistance although very weak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
	Taves/Greissing is silent on and first and second biasing elements, said biasing elements connecting said platform to said frame, said biasing elements providing resistance to motion along said line of motion of said platform.
	Harrell teaches an analogous moveable user support 3 which moves on a rail 5 and wheel 30 system (Fig 2), further having first and second biasing elements 8 (Fig 8), said biasing elements connecting said platform 3 to said frame 1 (Fig 1), said biasing elements providing resistance to motion along said line of motion of said platform (col 2 ln 40-50, resisted movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing members of Taves/Greissing to have two biasing members as taught by Harrell to have an increased control off the platform (Harrel col 2 ln 40-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brask US 2019/0254911, Zylstra US 8840528, and Brask US 2018/0353806 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM BAKER/Examiner, Art Unit 3786